DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
While the concepts of composite aircraft cabin panels including embedded electronics are known, specifically containing a lithiated carbon fiber-based laminate as claimed (i.e. U.S. Pub. Nos. 2018/0015705 A1 & 2018/0015995 A1), wherein it is known that lithated carbon fiber-based laminates swell/expand in size/length based upon the level of charge they contain (i.e. “Effects of state of charge…” & “Expansion of carbon fibres induced by lithium intercalation…”) and that interior cabin panels that manage to vary in shape/size/length in order to fill gaps/spaces between interior cabin panels (i.e. U.S. Pub. Nos. 2017/0043855 A1 & 2019/0210320 A1), which are caused or worsened by deformations in the fuselage imparted by changes in pressure (U.S. Pub. No. 2008/0282636 A1 [0003-0005] are available in the prior art, the aircraft panel and method of making thereof comprising the combination of elements as claimed by Applicant are not taught or suggested by the discovered prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon above but is considered pertinent to Applicant's disclosure has been additionally cited in the attached PTO-892. There are a couple NPL references included that are not prior art but are believed to be relevant to the state of invention.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 8th, 2022